Citation Nr: 0401908	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  97-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1973 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The case returns to the Board following a remand to the RO in 
July 1998.  

The Board notes that the appeal originally also included the 
issue of entitlement to service connection for residuals of 
gunshot wound to the left arm, side, and stomach.  The RO 
resolved that matter in the veteran's favor in a March 2003 
rating decision.  Therefore, the issue is not currently 
before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The veteran seeks service connection for residuals of back 
injury he alleges was incurred and treated during active duty 
service.  The RO has been unable to obtain the veteran's 
service medical records and other records relevant to the 
appeal.    

In the July 1998 remand, the Board observed that, in its 
attempts to obtain service medical records from the National 
Personnel Records Center (NPRC), it was unclear whether the 
RO sent that office all materials needed in order to aid in 
its search, i.e., completed NA Forms 13042 (Request for 
Information Needed to Locate Medical Records) and 13075 
(Questionnaire About Military Service).  It instructed the RO 
to make another request to NPRC for service medical records 
that included those forms.  The Board also instructed the RO 
to seek service hospitalization records directly from the 
U.S. Army Hospital at Fort Campbell, Kentucky, if further 
search by NPRC was unsuccessful.  

Following the remand, the RO sent to NPRC requests for 
service medical records in August 1998 and April 1999.  From 
the documentation in the claims folder, the Board is unable 
to discern whether the RO in fact included completed NA Forms 
13042 and 13075 with these requests.  In June 1999, NPRC 
indicated that it was unable to locate the requested records 
without additional information and requested a completed NA 
Form 13075.  The RO's follow-up request dated in July 1999 
does not appear to have included that Form or the NA Form 
13042.  There is no indication that the RO ever received a 
response to the July 1999 follow-up request.  In addition, 
there is no indication that the RO ever directly sought 
service medical records from the U.S. Army Hospital at Fort 
Campbell, Kentucky.   

In a disability compensation claim, VA is required to obtain 
the veteran's service medical records or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c) (West 2002).  When VA attempts to 
obtain records from a federal department or agency, the 
efforts to obtain those records must continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  
Moreover, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id.  Therefore, a remand is 
required so that the RO may comply with the duty to assist, 
as well as with the Board's previous instructions, and 
properly document its actions in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a request to NPRC 
to conduct an additional search for all 
the veteran's service medical records, as 
well as any available service personnel 
records, including "line of duty" 
determinations and reports of 
investigation related to his back injury.  
The search should encompass the veteran's 
period of active duty from September 1973 
to June 1978, as well as his period of 
National Guard service from June 1978 to 
June 1980.  The request should include 
all information that will assist in the 
search, including complete NA Forms 13042 
(Request for Information Needed to Locate 
Medical Records) and 13075 (Questionnaire 
About Military Service).  The RO must 
follow up on this request as required by 
law and maintain thorough documentation 
of its actions in the claims folder.     

2.  If necessary, the RO should directly 
request the veteran's service medical 
records from the U.S. Army Hospital at 
Fort Campbell, Kentucky.  The RO must 
follow up on this request as required by 
law and maintain thorough documentation 
of its actions in the claims folder.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


